Name: 2008/906/EC: Council Decision of 27Ã November 2008 appointing two Danish members and two alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2008-12-05

 5.12.2008 EN Official Journal of the European Union L 327/21 COUNCIL DECISION of 27 November 2008 appointing two Danish members and two alternate members of the Committee of the Regions (2008/906/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal of the Danish Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) Two members' seats on the Committee of the Regions have become vacant following the expiry of the mandates of Ms Mona HEIBERG and Ms Helene LUND. Two alternate members' seats have become vacant following the expiry of the mandates of Mr Jens Christian GJESING and Ms Tove LARSEN, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as members: Ms Helene LUND, ByrÃ ¥dsmedlem, FuresÃ ¸ Kommune (change of mandate), Ms Mona HEIBERG, 1. NÃ ¦stformand for BorgerreprÃ ¦sentationen, KÃ ¸benhavns Kommune (change of mandate), (b) as alternate members: Mr Jens Christian GJESING, 1. Viceborgmester, Haderslev Kommune (change of mandate), Ms Tove LARSEN, Borgmester, Aabenraa Kommune (change of mandate). Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 27 November 2008. For the Council The President L. CHATEL (1) OJ L 56, 25.2.2006, p. 75.